UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAREEM SMITH,
                                 Plaintiff,
                     -against-                                      20-CV-1624 (CM)

 COMMISSIONER OF SOCIAL                                           TRANSFER ORDER
 SECURITY, et al.,
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action seeking review of the Commissioner of Social

Security’s decision denying his application for disability benefits pursuant to the Social Security

Act, 42 U.S.C. §§ 405(g) and/or 1383(c)(3). For the following reasons, this action is transferred

to the United States District Court for the Eastern District of New York.

       An action filed pursuant to 42 U.S.C. §§ 405(g) and/or 1383(c)(3) may be brought only

in:

       the district court of the United States for the judicial district in which the plaintiff resides,
       or has his principal place of business, or, if he does not reside or have his principal place
       of business within any such judicial district, in the United States District Court for the
       District of Columbia.

42 U.S.C. § 405(g); see § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under [§ 1383(c)(1)] shall be subject to judicial review as provided in

section 405(g).”).

       Plaintiff alleges that he resides in Staten Island, which is located in Richmond County,

New York. Because Plaintiff’s residence is not in this district, and Plaintiff makes no allegation

about a principal place of business, venue is not proper in this Court under §§ 405(g) or

1383(c)(3). Richmond County falls within the Eastern District of New York. See 28 U.S.C. §112.

Accordingly, venue lies in the Eastern District of New York, see 42 U.S.C. §§ 405(g) and
1383(c)(3), and this action is transferred to the United States District Court for the Eastern

District of New York pursuant to 28 U.S.C. § 1406(a).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. A summons shall not issue from this Court.

This order closes this case.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 9, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
